DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 20 November 2020. Claims 1-7, and 9-21 are pending in the case. Claims 1, 7, 11, and 17 were amended. Claim 21 was added. Claims 1, 11, and 21 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20th, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, 15-20, and 21 are being rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 7,761,471 B1) in view of Amit et al. (US 2012/0047483 A1) in view of Edelstein et al. (US 2013/0262420 A1), further in view of Athalye et al. (US 2016/0110284 A1).
Regarding claim 1, Lee teaches a computer-implemented method comprising: 
receiving, at one or more computer systems, a query including: one or more search criteria for searching a document corpus (see Lee, Figures 1, 4, and 7);

However, Lee does not explicitly teach:
and projection data indicating how to organize a corresponding resulting search;

Amit teaches:
and projection data indicating how to organize a corresponding resulting search (see Amit, Figure 5A, Paragraph [0063], “FIG. 5A illustrates an example smart search box 500, and includes various types of categories for service parameters and criteria, including inputs for providing a service (or service composition) name and description, a decision as to whether the services searched include documentation and/or code samples, one or more inputs and/or outputs for the service (including Boolean operators internal to each set), service quality information and ranking, pricing information on the service, and community-based rating and consumption information.”);

see Amit, Paragraph [0062]). In addition, both the references (Lee and Amit) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Lee, and Amit further teaches:
determining, with one or more processors associated with the one or more computer systems, a set of documents corresponding to a plurality of communication modalities and stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria (see Lee, [Column 6, Lines 26-49], “The DMS 200 may comprise a DMS server 202, a document storage unit 204, and a metadata storage unit 206.”);

However, the combination of Lee, and Amit do not explicitly teach:
determining, with one or more processors associated with the one or more computer systems, a set of documents corresponding to a plurality of communication modalities and stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria;

Edelstein teaches:
determining, with one or more processors associated with the one or more computer systems, a set of documents corresponding to a plurality of communication modalities and stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria (see Edelstein, Paragraph [0038], “Affirmative sharing of document versions can include, for example, (a) sending of a document version as an attachment to a communication such as email, (b) uploading a document version to a shared space or file sharing system, (c) sending an invitation or link to a shared space or file sharing system, (d) sharing access information such as a token or certificate, (d) sending a document version by fax, (e) sharing through an integrated sharing subsystem, (f) inviting an individual to access a document version through another collaboration system, etc.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery), further in view of Edelstein (teaching document management) and arrived at a method that incorporated a set of documents corresponding to a plurality of communication modalities. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of capturing and conveying information about who has access to each document version (see Edelstein, Paragraph [0066]). In addition, the references (Lee, Amit, and Edelstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

	The combination of Lee, Amit, and Edelstein further teaches:
normalizing, with one or more processors associated with one or more computer systems, metadata associated with one or more documents in the set of documents in the result set across the plurality of communication modalities (see Lee, [Column 11, Lines 5-8], “the metadata of those documents may be translated or normalized, based on User P′s naming patterns, for the convenience of the new owner(s).”);

However, the combination of Lee, Amit, and Edelstein do not explicitly teach:
staging, with the one or more processors associated with the one or more computer systems and at a location separate from the one or more document archives, each document in the set of documents in a result set; staging, with the one or more processors associated with the one or more computer systems and at a location separate from the one or more document archives, the metadata associated with the one or more documents in the set of documents in the result set;

Athalye teaches:
staging, with the one or more processors associated with the one or more computer systems and at a location separate from the one or more document archives, each document in the set of documents in a result set; staging, with the one or more processors associated with the one or more computer systems and at a location separate from the one or more document archives, the metadata associated with the one or more documents in the set of documents in the result set (see Athalye, Paragraph [0015], “Data requested from the database 102 may be stored using both a distributed cache 104 and a local cache 106.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery) in view of Edelstein (teaching document management), further in view of Athalye (teaching a distributed cache framework) and arrived at a method that stages search result sets. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing high availability, fault tolerance and data reliability (see Athalye, Paragraph [0015]). In addition, the references (Lee, Amit, Edelstein and Athalye) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

	The combination of Lee, Amit, Edelstein, and Athalye further teaches:
determining, with the one or more processors associated with the one or more computer systems, a set of relationships between the one or more documents see Lee, [Column 9, Lines 1-4], “With the shadow fields and/or other metadata enhancement, documents may be virtually re-described, re-categorized, and/or re-organized to facilitate document retrieval that is less affected by user-specific naming patterns.”);
and organizing, with the one or more processors associated with the one or more computer systems, the result set into a visualization using the determined set of relationships (see Lee, [Column 10, Lines 8-11], “Finally, in step 412, a list of relevant documents may be returned to User X. The list of “hits” may be a result of the enhanced document query (step 408), the search of enhanced metadata (step 410), or both.”).  

Regarding claim 2, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. Athalye further teaches:
staging content retrieved from the one or more document archives for the one or more documents using a distributed cache (see Athalye, Paragraph [0015], “Data requested from the database 102 may be stored using both a distributed cache 104 and a local cache 106.”).

Regarding claim 3, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. Lee further teaches:
augmenting content in the result set using information retrieved from one or more data sources external to the document archive based on the metadata (see Lee, [Column 8, Lines 43-46], “According to one embodiment of the present invention, “shadow fields” may be provided to enhance or augment an original set of metadata fields, one example of which is illustrated in FIG. 7.”). 

Regarding claim 5, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. Edelstein further teaches:
generating relationships between the one or more documents using a sender identifier or one or more recipient identifiers (see Edelstein, Paragraph [0067], “Access information can be captured from affirmative sharing, including, for example, by analyzing communications such as email to extract information about the sender, or past senders, and recipients.”). 

Regarding claim 6, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. Lee further teaches:
generating relationships between the one or more documents using a subject or a topic (see Lee, [Column 1, Lines 60-67], “As shown, the metadata fields cover several aspects of document information, such as basic document identification (e.g., Document Title, Client/Subject, and Matter/Transaction), creator information (e.g., Author ID, Typist ID, and Dept./Team), storage and retention (e.g., Database Location and Length of Retention), security and access control (e.g., Sharing and Security Level).” [Column 8, Lines 43-46], “According to one embodiment of the present invention, “shadow fields” may be provided to enhance or augment an original set of metadata fields, one example of which is illustrated in FIG. 7.”). 

Regarding claim 7, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. Edelstein further teaches:
generating relationships between the one or more documents using the plurality of communication modalities (see Edelstein, Paragraph [0067], “Access information can be captured from affirmative sharing, including, for example, by analyzing communications such as email to extract information about the sender, or past senders, and recipients.”). 

Regarding claim 8, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. Lee further teaches:
filtering out documents from the set of documents that have no relationship to the one or more documents (see Lee, [Column 10, Lines 8-11], “Finally, in step 412, a list of relevant documents may be returned to User X. The list of “hits” may be a result of the enhanced document query (step 408), the search of enhanced metadata (step 410), or both.”).

Regarding claim 9, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. Edelstein further teaches:
sorting documents in the result set using a sender identifier or a recipient identifier (see Edelstein, Paragraph [0067], “Access information can be captured from affirmative sharing, including, for example, by analyzing communications such as email to extract information about the sender, or past senders, and recipients.” Paragraph [0088], “The retrieval subsystem 114 retrieves and conveys document versions and note versions from the document versions database 128 and note versions database 130, based on search criteria. It interfaces with the individual access tracking subsystem 122 to limit search results based on who has access to specific items”).

Regarding claim 10, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. Lee further teaches:
organizing documents in the result set using a subject, a topic, or a communication modality (see Lee, [Column 1, Lines 60-67], “As shown, the metadata fields cover several aspects of document information, such as basic document identification (e.g., Document Title, Client/Subject, and Matter/Transaction), creator information (e.g., Author ID, Typist ID, and Dept./Team), storage and retention (e.g., Database Location and Length of Retention), security and access control (e.g., Sharing and Security Level).” [Column 8, Lines 43-46], “According to one embodiment of the present invention, “shadow fields” may be provided to enhance or augment an original set of metadata fields, one example of which is illustrated in FIG. 7.” [Column 10, Lines 8-11], “Finally, in step 412, a list of relevant documents may be returned to User X. The list of “hits” may be a result of the enhanced document query (step 408), the search of enhanced metadata (step 410), or both.”). 


receive a query including: one or more search criteria (see Lee, Figures 1, 4, and 7);

However, Lee does not explicitly teach:
and projection data indicating how to organize a corresponding resulting search

Amit teaches:
and projection data indicating how to organize a corresponding resulting search (see Amit, Figure 5A, Paragraph [0063], “FIG. 5A illustrates an example smart search box 500, and includes various types of categories for service parameters and criteria, including inputs for providing a service (or service composition) name and description, a decision as to whether the services searched include documentation and/or code samples, one or more inputs and/or outputs for the service (including Boolean operators internal to each set), service quality information and ranking, pricing information on the service, and community-based rating and consumption information.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery) and arrived at a machine that incorporates projection data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of using parameters to rank search results (see Amit, Paragraph [0062]). In addition, both the references (Lee and Amit) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Lee, and Amit further teaches:
determine a set of documents corresponding to a plurality of communication modalities stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria (see Lee, [Column 6, Lines 26-49], “The DMS 200 may comprise a DMS server 202, a document storage unit 204, and a metadata storage unit 206.”);

However, the combination of Lee, and Amit do not explicitly teach:
determine a set of documents corresponding to a plurality of communication modalities stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria;

Edelstein teaches:
determine a set of documents corresponding to a plurality of communication modalities stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria (see Edelstein, Paragraph [0038], “Affirmative sharing of document versions can include, for example, (a) sending of a document version as an attachment to a communication such as email, (b) uploading a document version to a shared space or file sharing system, (c) sending an invitation or link to a shared space or file sharing system, (d) sharing access information such as a token or certificate, (d) sending a document version by fax, (e) sharing through an integrated sharing subsystem, (f) inviting an individual to access a document version through another collaboration system, etc.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery), further in view of Edelstein (teaching document management) and arrived at a machine that incorporated a set of documents corresponding to a plurality of communication modalities. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of capturing and conveying information about who has see Edelstein, Paragraph [0066]). In addition, the references (Lee, Amit, and Edelstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

	The combination of Lee, Amit, and Edelstein further teaches:
normalize metadata associated with one or more documents in the set of documents in the results set across the plurality of communication modalities (see Lee, [Column 11, Lines 5-8], “the metadata of those documents may be translated or normalized, based on User P′s naming patterns, for the convenience of the new owner(s).”);

However, the combination of Lee, Amit, and Edelstein do not explicitly teach:
stage each document in the set of documents in a result set at a location separate from the one or more document archives; stage the metadata associated with the one or more documents in the set of documents in the result set;

Athalye teaches:
stage each document in the set of documents in a result set at a location separate from the one or more document archives; stage the metadata associated with the one or more documents in the set of documents in the result set (see Athalye, Paragraph [0015], “Data requested from the database 102 may be stored using both a distributed cache 104 and a local cache 106.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery) in view of Edelstein (teaching document management), further in view of Athalye (teaching a distributed cache framework) and arrived at a machine that stages search result sets. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing high availability, fault tolerance and data reliability see Athalye, Paragraph [0015]). In addition, the references (Lee, Amit, Edelstein, and Athalye) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

	The combination of Lee, Amit, Edelstein, and Athalye further teaches:
determine a set of relationships between the one or more documents using the metadata and the projection data (see Lee, [Column 9, Lines 1-4], “With the shadow fields and/or other metadata enhancement, documents may be virtually re-described, re-categorized, and/or re-organized to facilitate document retrieval that is less affected by user-specific naming patterns.”);
organize the result set into a  visualization using the determined set of relationships (see Lee, [Column 10, Lines 8-11], “Finally, in step 412, a list of relevant documents may be returned to User X. The list of “hits” may be a result of the enhanced document query (step 408), the search of enhanced metadata (step 410), or both.”).   

Regarding claim 12, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 11. Athalye further teaches:
staging content retrieved from the one or more document archives for the one or more documents using a distributed cache (see Athalye, Paragraph [0015], “Data requested from the database 102 may be stored using both a distributed cache 104 and a local cache 106.”).

Regarding claim 13, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 11. Lee further teaches:
augment content in the result set using information retrieved from one or more data sources external to the document archive based on the metadata (see Lee, [Column 8, Lines 43-46], “According to one embodiment of the present invention, “shadow fields” may be provided to enhance or augment an original set of metadata fields, one example of which is illustrated in FIG. 7.”).

Regarding claim 15, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 11. Edelstein further teaches:
generate relationships between the one or more documents using a sender identifier or one or more recipient identifiers (see Edelstein, Paragraph [0067], “Access information can be captured from affirmative sharing, including, for example, by analyzing communications such as email to extract information about the sender, or past senders, and recipients.”).

Regarding claim 16, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 11. Lee further teaches:
generate relationships between the one or more documents using a subject or a topic (see Lee, [Column 1, Lines 60-67], “As shown, the metadata fields cover several aspects of document information, such as basic document identification (e.g., Document Title, Client/Subject, and Matter/Transaction), creator information (e.g., Author ID, Typist ID, and Dept./Team), storage and retention (e.g., Database Location and Length of Retention), security and access control (e.g., Sharing and Security Level).” [Column 8, Lines 43-46], “According to one embodiment of the present invention, “shadow fields” may be provided to enhance or augment an original set of metadata fields, one example of which is illustrated in FIG. 7.”). 

Regarding claim 17, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 11. Edelstein further teaches:
generate relationships between the one or more documents using the plurality of communication modalities (see Edelstein, Paragraph [0067], “Access information can be captured from affirmative sharing, including, for example, by analyzing communications such as email to extract information about the sender, or past senders, and recipients.”). 


filter out documents from the set of documents that have no relationship to the one or more documents (see Lee, [Column 10, Lines 8-11], “Finally, in step 412, a list of relevant documents may be returned to User X. The list of “hits” may be a result of the enhanced document query (step 408), the search of enhanced metadata (step 410), or both.”).

Regarding claim 19, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 11. Edelstein further teaches:
sort documents in the result set using a sender identifier or a recipient identifier (see Edelstein, Paragraph [0067], “Access information can be captured from affirmative sharing, including, for example, by analyzing communications such as email to extract information about the sender, or past senders, and recipients.” Paragraph [0088], “The retrieval subsystem 114 retrieves and conveys document versions and note versions from the document versions database 128 and note versions database 130, based on search criteria. It interfaces with the individual access tracking subsystem 122 to limit search results based on who has access to specific items”).

Regarding claim 20, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 11. Lee further teaches:
organize documents in the result set using a subject, a topic, or a communication modality (see Lee, [Column 1, Lines 60-67], “As shown, the metadata fields cover several aspects of document information, such as basic document identification (e.g., Document Title, Client/Subject, and Matter/Transaction), creator information (e.g., Author ID, Typist ID, and Dept./Team), storage and retention (e.g., Database Location and Length of Retention), security and access control (e.g., Sharing and Security Level).” [Column 8, Lines 43-46], “According to one embodiment of the present invention, “shadow fields” may be provided to enhance or augment an original set of metadata fields, one example of which is illustrated in FIG. 7.” [Column 10, Lines 8-11], “Finally, in step 412, a list of relevant documents may be returned to User X. The list of “hits” may be a result of the enhanced document query (step 408), the search of enhanced metadata (step 410), or both.”). 

Regarding claim 21, Lee teaches a system, comprising: 
a memory; and at least one processor in communication with the memory, the at least one processor being configured to (see Lee, [Column 12, Lines 15-18], “The system 600 may include a plurality of software processing modules stored in a memory as described above and executed on a processor in the manner described herein.”):
receive a query including: one or more search criteria (see Lee, Figures 1, 4, and 7);

However, Lee does not explicitly teach:
and projection data indicating how to organize a corresponding resulting search

Amit teaches:
and projection data indicating how to organize a corresponding resulting search (see Amit, Figure 5A, Paragraph [0063], “FIG. 5A illustrates an example smart search box 500, and includes various types of categories for service parameters and criteria, including inputs for providing a service (or service composition) name and description, a decision as to whether the services searched include documentation and/or code samples, one or more inputs and/or outputs for the service (including Boolean operators internal to each set), service quality information and ranking, pricing information on the service, and community-based rating and consumption information.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart see Amit, Paragraph [0062]). In addition, both the references (Lee and Amit) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

The combination of Lee, and Amit further teaches:
determine a set of documents corresponding to a plurality of communication modalities stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria (see Lee, [Column 6, Lines 26-49], “The DMS 200 may comprise a DMS server 202, a document storage unit 204, and a metadata storage unit 206.”);

However, the combination of Lee, and Amit do not explicitly teach:
determine a set of documents corresponding to a plurality of communication modalities stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria;

Edelstein teaches:
determine a set of documents corresponding to a plurality of communication modalities stored in one or more document archives of the document corpus that includes data corresponding to the one or more search criteria (see Edelstein, Paragraph [0038], “Affirmative sharing of document versions can include, for example, (a) sending of a document version as an attachment to a communication such as email, (b) uploading a document version to a shared space or file sharing system, (c) sending an invitation or link to a shared space or file sharing system, (d) sharing access information such as a token or certificate, (d) sending a document version by fax, (e) sharing through an integrated sharing subsystem, (f) inviting an individual to access a document version through another collaboration system, etc.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery), further in view of Edelstein (teaching document management) and arrived at a system that incorporated a set of documents corresponding to a plurality of communication modalities. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of capturing and conveying information about who has access to each document version (see Edelstein, Paragraph [0066]). In addition, the references (Lee, Amit, and Edelstein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

However, the combination of Lee, Amit, and Edelstein do not explicitly teach:
stage each document in the set of documents in a result set at a location separate from the one or more document archives; stage the metadata associated with the one or more documents in the set of documents in the result set;

Athalye teaches:
stage each document in the set of documents in a result set at a location separate from the one or more document archives; stage the metadata associated with the one or more documents in the set of documents in the result set (see Athalye, Paragraph [0015], “Data requested from the database 102 may be stored using both a distributed cache 104 and a local cache 106.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery) in view of Edelstein (teaching document management), further in view of Athalye (teaching a distributed cache framework) and arrived at a system that stages search result sets. One of ordinary skill in the art would have been motivated to make such a see Athalye, Paragraph [0015]). In addition, the references (Lee, Amit, Edelstein, and Athalye) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

	The combination of Lee, Amit, Edelstein, and Athalye further teaches:
normalize metadata associated with one or more documents in the set of documents in the results set across the plurality of communication modalities (see Lee, [Column 11, Lines 5-8], “the metadata of those documents may be translated or normalized, based on User P′s naming patterns, for the convenience of the new owner(s).”);
determine a set of relationships between the one or more documents using the metadata and the projection data (see Lee, [Column 9, Lines 1-4], “With the shadow fields and/or other metadata enhancement, documents may be virtually re-described, re-categorized, and/or re-organized to facilitate document retrieval that is less affected by user-specific naming patterns.”);
organize the result set into a  visualization using the determined set of relationships (see Lee, [Column 10, Lines 8-11], “Finally, in step 412, a list of relevant documents may be returned to User X. The list of “hits” may be a result of the enhanced document query (step 408), the search of enhanced metadata (step 410), or both.”).   

Claims 4, and 14 are being rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Amit in view of Edelstein in view of Athalye, further in view of Prahlad et al. (US 2009/0287665 A1).
Regarding claim 4, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 1. However, the combination of Lee, Amit, Edelstein, and Athalye do not explicitly teach: 
receiving, at the one or more computer systems, a policy; and managing, with the one or more processors associated with the one or more computer systems, a 

Prahlad teaches:
receiving, at the one or more computer systems, a policy; and managing, with the one or more processors associated with the one or more computer systems, a lifecycle of the result set in a plurality of memory devices associated with the one or more computer systems using the policy (see Prahlad, Paragraph [0054], “This process of moving data through these various tiers of storage is sometimes referred to as information lifecycle management (“ILM”).” Paragraph [0061], “the search criteria provided by a user as part of a search can later be applied as a data management policy.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery) in view of Edelstein (teaching document management) in view of Athalye (teaching a distributed cache framework), further in view of Prahlad (teaching a method and system for searching stored data) and arrived at a method that uses a policy and a lifecycle management technique. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of storage management (see Prahlad, Paragraphs [0054], [0061]). In addition, the references (Lee, Amit, Edelstein, Athalye, and Prahlad) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Regarding claim 14, Lee in view of Amit in view of Edelstein, further in view of Athalye teaches all the limitations of claim 11. However, the combination of Lee, Amit, Edelstein, and Athalye do not explicitly teach: 
receive a policy; and manage lifecycle of the result set in a plurality of memory devices associated with the one or more computer systems using the policy.

Prahlad teaches:
receive a policy; and manage lifecycle of the result set in a plurality of memory devices associated with the one or more computer systems using the policy (see Prahlad, Paragraph [0054], “This process of moving data through these various tiers of storage is sometimes referred to as information lifecycle management (“ILM”).” Paragraph [0061], “the search criteria provided by a user as part of a search can later be applied as a data management policy.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee (teaching document management techniques to account for user-specific patterns in document metadata) in view of Amit (teaching a smart web service discovery) in view of Edelstein (teaching document management) in view of Athalye (teaching a distributed cache framework), further in view of Prahlad (teaching a method and system for searching stored data) and arrived at a machine that uses a policy and a lifecycle management technique. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of storage management (see Prahlad, Paragraphs [0054], [0061]). In addition, the references (Lee, Amit, Edelstein, Athalye, and Prahlad) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between the references highly suggests an expectation of success.

Response to Arguments
Applicant’s Arguments, filed November 20th, 2020, have been fully considered, but are not persuasive. 

Applicant argues on page 10 of Applicant's Remarks that the cited references do not teach “the set of documents correspond[] to a plurality of communication modalities” or the “metadata associated with the one or documents is normalized across the plurality of communication modalities.” The Examiner respectfully disagrees.

Edelstein teaches in paragraph [0057], that “Communications could also be conveyed through external communications methods, such as email, fax, sms, voice-mail, or even paper mail.” Therefore, under broadest reasonable interpretation, Examiner interprets “a plurality of communication modalities” as the communications methods in Edelstein. As mentioned above, and by the Applicant on page 11 of Applicant’s Remarks, Lee discloses normalizing metadata, therefore, it is obvious to anyone with ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Edelstein into Lee in order to arrive at Applicant’s invention.

For the above reasons, it is believed that the rejections should be sustained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161